Citation Nr: 1514796	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-11 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving death benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992.  He died in March 2008.  The appellant is claiming entitlement to Department of Veterans Affairs (VA) death benefits as his lawful surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2008 decision of the Regional Office (RO) that, in pertinent part, denied her claim of entitlement to service connection for the cause of the Veteran's death (which one basis for Dependency and Indemnity Compensation (DIC)), but also her claim for death pension benefits.

As support for her claims, the appellant testified at a videoconference hearing in October 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing the undersigned VLJ set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further evidence that was needed to help substantiate the claims.  Those actions satisfied the presiding VLJ's duties to explain fully the issues and suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board, not just to hearings before RO personnel).

The Board subsequently, in December 2011, remanded the claims for further development - including providing the appellant adequate notice and giving her the opportunity, in response, to provide additional documentation supporting her contention that she was married to the Veteran at the time of his death.  This notice was provided in an April 2014 letter, and the letter also requested that she submit any additional evidence she wanted considered.  She did not respond, but a post-remand brief dated in March 2015 has been associated with the claims file so it may be considered.  Therefore, there was compliance, certainly substantial compliance, with this remand directive, in turn allowing the Board to proceed with its consideration of these claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The appellant and the Veteran were married from October 1989 until 2005, when they divorced.

2.  The appellant and the Veteran were not married at the time of his death in March 2008.

3.  As the appellant has not been recognized as the Veteran's lawful spouse at the time of his death, she is not entitled to VA death pension benefits or DIC for service-connected cause of death. 



CONCLUSIONS OF LAW

1.  The criteria are not met for recognition of the appellant as the surviving spouse of the Veteran for purposes of receiving VA death benefits.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.102 (2014).

2.  The criteria are not met for establishing a claim of entitlement to non-service connected death pension benefits.  38 U.S.C.A. §§ 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.158, 3.271, 3.272, 3.273 (2014). 

3.  The criteria are not met for establishing a claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, when the interpretation of a statute is dispositive of the issues on appeal, neither the duty to notify nor the duty to assist provisions of the VCAA are applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), & Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  This is because no amount of notice or assistance could help substantiate the claims since, in any event, they must be denied as a matter of law.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).  A 'surviving spouse' is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

The facts in this case are not in dispute.  Initially, the appellant asserted that she had married the October 1989, and had lived with him continuously from the date of their marriage until the time of his death in March 2008.  In a February 2007 Declaration of Status of Dependents, however, the Veteran reported that he had married the appellant in October 1989 (as she had alleged), but also that they had divorced in 2005.  He acknowledged they were reconciling their marriage, were living together, and were in the process of getting remarried.  In a March 2015 statement, the appellant, through her representative, similarly acknowledged that she and the Veteran were living together, along with their two children, and planning to be remarried.  Crucially, though, the law clearly requires that a surviving spouse be actually married to the Veteran at the time of his death in order to be considered the lawful surviving spouse.  And as the appellant admittedly was not actually married to the Veteran at the time of his death, even if intending to remarry before that unfortunate event, she is not his lawful surviving spouse for the purpose of establishing her entitlement to certain VA benefits, including especially death benefits as a beneficiary.  38 C.F.R. §§ 3.1(j), 3.50 (2014).

Although there are exceptions to this requirement that an appellant have lived continuously with a veteran from the time of the marriage to the time of his death, these exceptions only apply in instances where a veteran and an appellant were still legally married at the time of the veteran's death.  See 38 C.F.R. § 3.53 (2014).  There is no exception to the requirement that an appellant have been married to a veteran at the time of his death to be considered his lawful surviving spouse.

The Board is deeply sympathetic to this appellant's situation, particularly in light of her personal testimony and lay statements, including as concerning the provision of care for their children.  However, the Board is bound by the law and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (2014).  Moreover, where the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board therefore has no alternative but to deny the appellant's claims as she does not meet the legal criteria to establish status as the Veteran's lawful surviving spouse for purposes of VA death pension benefits or DIC for service-connected cause of death.



ORDER

Entitlement to recognition as the Veteran's lawful surviving spouse for purposes of receiving VA death benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to VA death pension benefits is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


